Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
I, claim(s) 1, 13, 15,17-19, 21-28, 30 and 33, drawn to a method of activating T cells in a subject by administering a CLEC12A/CD3 bispecific antibody and an IL-15 moiety.
Group II, claim(s) 5, 7, 8, drawn to a method of treating cancer in a subject by administering a CLEC12A/CD3 bispecific antibody and an IL-15 moiety.
Group III, claim(s) 39, 40 and 42, drawn to a pharmaceutical composition or kit comprising comprising a CLEC12A/CD3 bispecific antibody and an IL-15 moiety. 

Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a CLEC12A/CD3 bispecific antibody and an IL-15 moiety, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 20160368994 A1.  US 20160368994 teaches an anti-CLL-1/CD3 T cell dependent bispecific antibody (Abstract).  It is also taught that wherein an additional antineoplastic agent is administered, wherein the agent may be IL-15 (paragraph [0362]). It is stated that CLL-1 is also known as CLEC12A in paragraph [0005].  It is taught that the bispecific antibody is used as a medicament in, for example, the treatment of a cell proliferative disorder, including cancer, and activates immune effector cells [(0034] and [0036]).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Species:
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Bispecific antibody comprising:

A) a species selected from the group of CLEC12A-binding portions as set forth in claim 15 comprising a heavy chain variable region (VH) comprising heavy chain CDR1-3 comprising (a)  SEQ ID NO:9-11, (b) SEQ ID NO:13-15, or (c) SEQ ID NO:17-19, AND

B) a species selected from the group of CD3-binding portions as set forth in claim 19 comprising a heavy chain variable region (VH) comprising heavy chain CDR1-3 comprising (a)  SEQ ID NO:21-23, (b) SEQ ID NO:21,30,23, (c) SEQ ID NO:21,32,23, (d) SEQ ID NO:21,34,23, (e) SEQ ID NO:21,36,23, (f) SEQ ID NO:21,45,23, (g) SEQ ID NO:21,47,23, (h)SEQ ID NO:62,49,23, or (i) SEQ ID NO:63,51,23.

Applicant is required, in reply to this action, to elect a single species from A) and from B) to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:1, 5, 7, 8, 13, 26, 30, 39, 40 and 42.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Although the chemical compounds of species of antibodies binding CLEC12A or CD3 share common structure of an antibody or antigen-binding fragment thereof, the common structure is not a significant element because it represents only a small portion of the antibody’s structure and does not constitute a structurally distinctive portion because the antigen-specificity is determined predominantly by the CDRs interacting together with an antigen.  Also, even though the CD3-binding antibodies all have heavy chain CDR3 of SEQ ID NO:23, this is only about 9/118 amino acids of the variable heavy chain region (8%). The different species of CD3- or CLEC12A-binding antibodies have different if similar properties (e.g., Fig. 1). Antibodies are not structurally or functionally equivalent if their amino acid sequences are not identical, because sequence affects antigen specificity, animal species specificity, affinity, solubility, stability, effector function and/or EC50, for example.
Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.

	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        January 24, 2022